           Case 3:18-cv-01586-JSC Document 809 Filed 05/19/21 Page 1 of 4




     John J. Duffy (SB No. 6224834)
 1
     Kevin M. Ringel (SB No. 6308106)
 2   Margaret C. Redshaw (SB No. 6327480)
     SWANSON, MARTIN & BELL, LLP
 3   330 N Wabash, Suite 3300
     Chicago, Illinois 60611
 4
     Tel: (312) 321-9100
 5   Fax: (312) 321-0990
     jduffy@smbtrials.com
 6   kringel@smbtrials.com
 7   mredshaw@smbtrials.com

 8   Marc G. Cowden (SB No. 169391)
     Adam Stoddard (SB No. 272691)
 9   SHEUERMAN, MARTINI, TABARI,
10   ZENERE & GARVIN
     1033 Willow Street
11   San Jose, California 95125
     Tel: (408) 288-9700
12   Fax: (408) 295-9900
13   mcowden@smtlaw.com
     astoddard@smtlaw.com
14
     Counsel for Defendant Chart Inc.
15
16
17                                UNITED STATES DISTRICT COURT
18                              NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
19
     IN RE PACIFIC FERTILITY CENTER
20
     LITIGATION                                 Case No. 3:18-cv-01586-JSC
21
           This Document Relates to:            CHART’S TRIAL BRIEF REGARDING
22         No. 3:18-cv-01586                    ARBITRATION EVIDENCE
           (A.B., C.D., E.F., G.H., and I.J.)
23
                                                Judge: Hon. Jacqueline S. Corley
24                                              Trial Date: May 20, 2021

25
26
27
28


                   CHART’S TRIAL BRIEF REGARDING ARBITRATION EVIDENCE
                                 CASE NO. 3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 809 Filed 05/19/21 Page 2 of 4




 1           Pursuant to Rule 401 of the Federal Rules of Evidence, Chart Inc. hereby asks the Court to
 2   permit the introduction of evidence related to the arbitration proceedings between Plaintiffs and
 3   former co-defendants Pacific Fertility Center, Pacific MSO, Prelude Network, and Dr. Joseph
 4   Conaghan. In support of its request, Chart submits the following Trial Brief:
 5   BACKGROUND
 6           In May of 2018, Plaintiffs filed an Amended Class Action Complaint alleging causes of
 7   action against Pacific Fertility Center, Prelude, and Chart. (Am. Complaint, May 30, 2018, ECF
 8   No. 44). In June of 2018, PFC moved to compel the action to arbitration pursuant to Arbitration
 9   Agreements executed by Plaintiffs. (Mot. Compel Arbitration, Jun. 29, 2018, ECF No. 50). Prelude
10   joined in the Motion to Compel Arbitration. (Joinder Mot. Compel Arbitration, Jun. 29, 2018, ECF
11   No. 56). In November 2018, Plaintiffs filed a First Amended Complaint against PFC, Prelude,
12   Pacific MSO, and Chart. (First Am. Complaint, Nov. 30, 2018, ECF No. 143). PFC filed a
13   supplemental brief in support of their request to compel arbitration. (PFC Suppl. Brief Mot.
14   Compel Arbitration, Jan. 9, 2019, ECF No. 155). Prelude and Pacific MSO followed. (MSO
15   Joinder and Suppl. Brief Mot. Compel Arbitration, Jan. 9, 2019, ECF No. 160).
16           The parties briefed the motions, conducted discovery on the issue, and presented argument
17   to the Court. Ultimately, Plaintiffs’ claims against PFC, Prelude, and Pacific MSO were compelled
18   to arbitration per the Arbitration Agreement and said defendants were dismissed from the ongoing
19   litigation. (Order, May 15, 2020, ECF No. 446). Consequently, Chart remains the only defendant
20   in this cause. Chart seeks permission to present evidence of the arbitration to present the jury with
21   the complete story of the case, including why there is a proverbial “empty chair” with respect to
22   the clinic and the lab.
23   ARGUMENT
24           As a threshold matter, the arbitration evidence is relevant and admissible. Admissibility
25   under Rule 401 simply requires that evidence tend to make a fact more or less probable and that
26   the fact is of consequence in determining the action. Fed. R. Evid. 401. Chart will introduce the
27   arbitration evidence to show that joint tortfeasors PFC, Pacific MSO, and Prelude entered into an
28
                                                          1

                  CHART’S TRIAL BRIEF REGARDING ARBITRATION EVIDENCE
                                CASE NO. 3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 809 Filed 05/19/21 Page 3 of 4




 1   arbitration agreement with Plaintiffs, and to explain the events leading to the trial and the absence
 2   of said joint tortfeasors. The fact of arbitration provides valuable context to assist the jury and is a
 3   fact of consequence to the determination of this action. Therefore, such evidence is relevant
 4   pursuant to Rule 401.
 5           Moreover, the evidence is admissible under Rule 408. Rule 408 prohibits introduction of
 6   evidence of compromise offers and negotiations of a claim to prove liability. Fed. R. Evid. 408(a);
 7   Microsoft Corp. v. Motorola, Inc., 795 F.3d 1024, 1055 (9th Cir. 2015). However, the Rule’s
 8   exclusion of such evidence is not absolute. Indeed, settlement evidence is inadmissible in only
 9   specific and limited purposes, but may be admitted for another purpose, such as proving bias or
10   prejudice. Fed. R. Evid. 408(b). As noted by the Ninth Circuit, the “other purpose need not be
11   specifically mentioned” as Rule 408(b) is not “an exhaustive’ list, but only illustrative.” Rhoades
12   v. Avon Prod., Inc., 504 F.3d 1151, n. 9 (9th Cir. 2007). Thus, the plain language of the rule and
13   the Ninth Circuit’s interpretation permit evidence of negotiations to be used for any purpose not
14   expressly prohibited by Rule 408(a).
15           As mentioned above, Chart seeks admission of evidence related to the arbitration for the
16   permissible purpose of preventing jury confusion by explaining why there is the proverbial “empty
17   chair.” Specifically, Chart intends to use the arbitration proceedings, the Arbitration Agreement,
18   and related ruling to show that PFC, Prelude, and Pacific MSO compelled their claims to
19   arbitration and, as a result, are no longer defendants in this case. Courts have recognized the
20   admission     of    such     evidence     for    this       precise   purpose.   For    example,        in
21   Belton v. Fibreboard, 724 F.2d 500 (5th Cir. 1984), evidence of settlement was admitted for the
22   purpose of explaining why fifteen defendants were not in court. Id. at 505. The Belton court
23   recognized that it would be misleading and confusing to the jury if it did not admit evidence of
24   settlement. Id. The court further recognized, “Rule 408 by its terms does not operate to exclude
25   evidence unless it is offered to prove ‘liability for or invalidity of the claim or its amount’.” Id.
26           Chart’s request to prevent confusion of the jury is identical to Belton: Chart plans to use
27   evidence of the arbitration to explain why joint tortfeasors Pacific MSO, PFC, and Prelude are not
28
                                                             2

                  CHART’S TRIAL BRIEF REGARDING ARBITRATION EVIDENCE
                                CASE NO. 3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 809 Filed 05/19/21 Page 4 of 4




 1   in Court. The absence of such evidence would unfairly prejudice Chart. The evidence central to
 2   this case indicates that the Plaintiffs should bring claims against PFC, Pacific MSO, and Prelude,
 3   and there is a high probability that the jury would be confused as to why such claims are not before
 4   them. The Belton Court sought to avoid this precise confusion. Accordingly, evidence of the
 5   arbitration is relevant, highly probative, and admissible.
 6
     CONCLUSION
 7          For the foregoing reasons, Chart respectfully requests that this Court permit Chart to
 8   introduce evidence of the arbitration for purpose of preventing confusion to the jury.
 9    Dated: May 19, 2021                              By: s/Kevin Ringel
10                                                     John J. Duffy (SB No. 6224834)
                                                       Kevin M. Ringel (SB No. 6308106)
11                                                     Margaret C. Redshaw (SB No. 6327480)
                                                       SWANSON, MARTIN & BELL, LLP
12
                                                       330 N Wabash, Suite 3300
13                                                     Chicago, Illinois 60611
                                                       Tel: (312) 321-9100
14                                                     Fax: (312) 321-0990
15                                                     jduffy@smbtrials.com
                                                       kringel@smbtrials.com
16                                                     mredshaw@smbtrials.com
17                                                     Marc G. Cowden (SB No. 169391)
18                                                     Adam Stoddard (SB No. 272691)
                                                       SHEUERMAN, MARTINI, TABARI,
19                                                     ZENERE & GARVIN
                                                       1033 Willow Street
20                                                     San Jose, California 95125
21                                                     Tel: (408) 288-9700
                                                       Fax: (408) 295-9900
22                                                     mcowden@smtlaw.com
                                                       astoddard@smtlaw.com
23
24                                                     Counsel for Defendant Chart Inc.

25
26
27
28
                                                          3

                  CHART’S TRIAL BRIEF REGARDING ARBITRATION EVIDENCE
                                CASE NO. 3:18-CV-01586-JSC
